Citation Nr: 1600666	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  09-44 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to higher initial ratings for right knee disability, including status post arthroplasty, rated 10 percent disabling prior to April 8, 2013, rated 100 percent disabling from April 8, 2013, and rated 30 percent disabling from June 1, 2014.  

2.  Entitlement to a higher initial rating than the 10 percent for lumbar degenerative disc disease with radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 2007 to July 2008.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Although the appeal initially included the issue of entitlement to service connection for a left knee disability, that issue was resolved by an RO decision granting the benefit sought.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

REMAND

In his substantive appeal, VA Form 9, submitted in November 2009, as well as in an additional VA Form 9 submitted in November 2009, the Veteran checked a box indicating that he wished to appear at a hearing held at the RO before a Veterans Law Judge of the Board.  In the body of a November 2015 statement of the Veteran's accredited representative submitted in lieu of a VA Form 646, the representative noted the Veteran's pending request for a hearing, and did not indicate any desire on the part of the Veteran to withdraw that request.  However, the requested hearing has not been scheduled.  Since such hearings are scheduled by the RO, a remand for that purpose is required. 

Accordingly, this case is REMANDED to the RO for the following action: 

The RO should schedule the Veteran for a Travel Board hearing in accordance with the docket number of this appeal. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




